     Case 19-24566            Doc 7      Filed 06/27/19 Entered 06/27/19 22:44:40               Desc Imaged
                                         Certificate of Notice Page 1 of 2
Form 751deny[Order Deny Application Installments]




                                  UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF UTAH



    In re:                                                      Case No. 19−24566 KRA
             Geneva Garzarelli
                         Debtor(s).                             Chapter 13




                     ORDER DENYING FEE APPLICATION IN INSTALLMENTS


             The Court having reviewed the Application to Pay Filing Fee in Installments, finds that the Debtor

    has not paid filing fees in previously−filed cases in full. Therefore, it is hereby

             ORDERED, that the Application to Pay Filing Fee in Installments is DENIED, and it is further

             ORDERED that the Debtor shall, by July 8, 2019, pay the case filing fee in full.


    Dated and Entered on: June 25, 2019




                                                              United States Bankruptcy Judge (5 − 3)
           Case 19-24566            Doc 7       Filed 06/27/19 Entered 06/27/19 22:44:40                        Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 19-24566-KRA
Geneva Garzarelli                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: jst                          Page 1 of 1                          Date Rcvd: Jun 25, 2019
                                      Form ID: f751deny                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 27, 2019.
db             +Geneva Garzarelli,   2897 West 2300 North,   Clinton, UT 84015-7634

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 25, 2019 at the address(es) listed below:
              Lon Jenkins tr    ecfmail@ch13ut.org, lneebling@ch13ut.org
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 2
